Per Curiam.
The above-entitled case came on to be heard on the defendant’s oral motion to dismiss, and decision thereon was reserved until decision was made on a similar motion in writing in Diwinsky v. Tortolani, 88 R. I. 351, 148 A.2d 358, a companion case.
In view of our decision filed this day in the latter case, to which reference is hereby made, the instant motion is denied and the case may be assigned for hearing on the merits to March 11, 1959, the plaintiff’s brief having now been filed in the office of the clerk.